Ruling on Motion filed March 16, 2021 Withdrawn; Motion Granted and
Abatement Order filed April 20, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00796-CV
                                  ____________

                        SARAH GARNELO, Appellant

                                        V.

   URBAN SOUTHWEST TOWNSHIP APARTMENTS GP, LLC D/B/A
               TOWNSHIP APARTMENTS, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-43220

                            ABATEMENT ORDER

      This attempted appeal is from a judgment signed September 30, 2020. On
March 5, 2021, we notified the parties the record reflects the judgment is not final
and we would consider dismissal of the appeal for want of jurisdiction if no
response was filed demonstrating meritorious grounds for continuing the appeal. In
response, appellant filed an unopposed motion to abate this appeal for sixty days so
that appellant may cure the defect by dismissing the remaining defendant from the
trial court proceedings. See Tex. R. App. P. 27.2. On April 6, 2021, the motion was
denied. On our motion, we withdraw that ruling, grant the motion, and issue the
following order.

      We order the case abated and remanded to the trial court for a period of sixty
days to permit voluntary further proceedings based on the non-suit filed on March
16, 2021 and any other matters that all parties and the trial court are able to agree
are necessary for the rendition of a final judgment. A supplemental clerk’s record
containing the trial court’s order(s), if any, shall be filed with the clerk of this court
within sixty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a
hearing, if a hearing is required, in compliance with this court’s order. If the parties
do not request a hearing, the court coordinator of the trial court shall set a hearing
date and notify the parties of such date.
      If, within sixty days of the date of this order, no supplemental record is filed
in this court demonstrating the judgment signed September 30, 2020, is a final
appealable judgment, the judgment will be dismissed for want of jurisdiction.

                                    PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Spain and Wilson.